DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the semiconductor device is exposed from between the plurality of lead terminals, as viewed in a plan view from a direction orthogonal to the Z-axis.” Merriam-webster.com defines “plan view” as “the appearance of an object as seen from above.” In other words, a plan view is the view of an object as viewed along the Z direction. Therefore, it is unclear how the claimed plan view is from a direction orthogonal to the Z-axis.
For the purpose of examination, it will be interpreted that the claimed view is a not a plan view.

Claim 5 recites “wherein at least one of the lead terminals is configured in such a way that a plurality of parts having the third part and the second part branch off from the first part.” The wording of claim 5 is confusing. It is unclear how plural parts can have the third part and second part since only one third part and one second part have been previously recited. Is the claimed plurality of parts a subset of the claimed plurality of lead terminals, or something else?
For the purpose of examination, it will be interpreted that at least one of the lead terminals is configured with plural second and third parts branching from a single first part.

Claims 2-4 and 6-7 are indefinite for depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al. (US 20170018471 A1, hereinafter Aono) in view of Degawa et al. (EP 2327960 A1, hereinafter Degawa).
As to claim 1, Aono teaches an inertial measurement unit (¶36; figs. 5-6) comprising: 
where an X-axis, a Y-axis, and a Z-axis are provided as three axes orthogonal to each other, 
[AltContent: textbox (SP)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (20X)][AltContent: arrow]
    PNG
    media_image1.png
    254
    575
    media_image1.png
    Greyscale

[AltContent: textbox (TP)][AltContent: textbox (FP)][AltContent: textbox (32X)]

a substrate 20X (fig. 6a above) including a first surface (upper surface) and a second surface (bottom surface) orthogonal to the Z-axis and having a front-back relationship with each other; 
an inertial sensor 10 installed at the first surface of the substrate; 
a device 50b (¶63 teaches that the device is a circuit board that performs a function other than amplification) installed at the second surface of the substrate and electrically coupled (see ¶63) to the inertial sensor; and 
a plurality of lead terminals 22b (figs. 5-6) coupled to the substrate and configured to support the substrate to a mounting target surface 32X (fig. 6a above), wherein 
the plurality of lead terminals have a first part FP (fig. 6a above) coupled to the substrate, a second part SP (fig. 6a above) mounted at the mounting target surface, and a third part TP (fig. 6a above) located between the first part and the second part and extending in a direction having a component along the Z-axis, and 
the device 50b is exposed from between the plurality of lead terminals, as viewed in a plan view from a direction orthogonal to the Z-axis (as shown in fig. 5, the lead terminals 22b are spaced apart from each other, making the device 50b visible through the lead terminals 22b when viewed from the X or Y direction).
Aono does not teach wherein the device 50b is a semiconductor device.
Degawa teaches a detector (abstract) comprising a semiconductor device 12 (¶47 teaches that the semiconductor device 12 is a circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Aono to be a semiconductor device as taught by Degawa since such a modification would be a simple substitution of one method of providing a circuit board for another for the predictable result that acceleration is still successfully detected.

As to claim 2, Aono as modified teaches wherein in a direction along the Z-axis, the second part SP (Aono) is located further away from the substrate 20X (Aono) than the semiconductor device 50b (of Aono, in light of Degawa’s teachings).

As to claim 3, Aono as modified teaches wherein in a state where the plurality of lead terminals are supported by the mounting target surface, the semiconductor device is spaced apart from the mounting target surface (see fig. 6a of Aono).

As to claim 4, Aono teaches wherein the first part FP is coupled to the second surface (bottom) of the substrate 20X.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono in view of Degawa as applied to claim 1 above and further in view of Kumar et al. (US 9337140 B1, hereinafter Kumar).
As to claim 5, Aono teaches the limitations of the claim except wherein at least one of the lead terminals is configured in such a way that a plurality of parts having the third part and the second part branch off from the first part.
Aono further teaches, in an alternative embodiment (see fig. 7), wherein the measurement unit comprises dummy leads 22c arranged to enhance the reliability of the measurement unit (¶71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Aono to have dummy leads as taught by the further embodiment of Aono so as to improve reliability (¶71, Aono).
Kumar teaches a device 100 comprising plurality of dummy leads (of dummy lead element 124) branching from a shared first part at proximal ends of the plurality of dummy leads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Aono as modified such that a plurality of the dummy leads are attached to a shared first part as taught by Kumar so as to strengthen the mechanical connection provided by the dummy leads, which improves the durability of the measurement unit.
Aono as modified teaches wherein at least one (i.e. a plurality of dummy leads 22c of Aono) of the lead terminals is configured in such a way that a plurality of parts having the third part and the second part branch off from the first part (i.e. a plurality of the dummy leads, each having respective second and third parts, branch from a shared first part).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono in view of Degawa as applied to claim 1 above and further in view of Yamashita et al. (US 20040000713 A1, hereinafter Yamashita).
As to claim 6, Aono as modified teaches the limitations of the claim except wherein the semiconductor device has a processor processing information, a memory communicatively coupled to the processor, and an interface inputting and outputting data.
Yamashita teaches (see ¶75) a sensing device (fig. 3) comprising a semiconductor device CHIP1 (fig. 1a) comprising a processor CPU1 processing information, a memory MEM1 communicatively coupled (¶89) to the processor, and an interface (e.g. the inherent interface allowing the processor CPU1 to receive information from the memory MEM1, as described in ¶89, and to output data for control purposes as taught in ¶76) inputting and outputting data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Aono as modified to comprise a processor, a memory, and an interface as taught by Yamashita so as to beneficially add ID information to detection data for identification purposes (¶76).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono in view of Degawa and Yamashita as applied to claim 6 above and further in view of Kang (CN 1947263 A).
As to claim 7, Aono as modified teaches the limitations of the claim except a temperature sensor, wherein the temperature sensor overlaps the processor, as viewed in a plan view from a direction along the Z-axis.
Kang teaches a processor 1600 (fig. 16) comprising a temperature sensor 1610 and a voltage generator circuit 1620 that reduces the power consumption of the processor based on the measured temperature (the description of fig. 16 in the paragraph bridging pgs. 7-8 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Aono as modified such that the processor comprises a temperature sensor and voltage generator circuit configured to reduce power consumption based on the measured temperature as taught by Kang so as to conserve energy.
Aono as modified teaches wherein the temperature sensor overlaps the processor, as viewed in a plan view from a direction along the Z-axis (since the temperature sensor is part of the processor, it overlaps the processor in plan view).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160167951 A1 teaches placing a sensor element and chip package on opposite sides of a substrate
EP 2810916 A2 teaches placing sensor elements and a chip package 406 on opposite sides of a substrate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853             

/JILL E CULLER/Primary Examiner, Art Unit 2853